Citation Nr: 1821138	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-32 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied service connection for bilateral hearing loss, and a December 2011 rating decision that denied service connection for tinnitus.

In October 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Montgomery, Alabama.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

1.  Bilateral hearing loss disability is attributable to service.

2.  Tinnitus is attributable to service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

2.  Tinnitus was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims for service connection for bilateral hearing loss and for tinnitus are granted herein.  As such, the Board finds that any error under the VCAA with regard to these claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, if the chronic disease manifested to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of sensorineural hearing loss.  38 U.S.C.A. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  A chronic disease need not "be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis."  38 C.F.R. § 3.307(c).

Under 38 C.F.R. § 3.303(b), "if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013) (discussing 38 C.F.R. § 3.303(b)). 

For the purposes of applying the laws administered by VA, impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Veteran served on active duty in the Army from March 1966 to February 1968.  His DA Form 20 shows he served in Vietnam from April 1967 to February 1968 as a duty soldier in a Quartermaster detachment.  See STRs at p.5 of 40.  He claims that he has bilateral hearing loss and tinnitus due to noise exposure during his service in Vietnam.

The Veteran testified at the Board hearing that his unit in Vietnam supported the First Calvary Division, and that he slept 45 yards from the artillery unit and that they fired their weapons both day and night, and that every day the artillery unit would blow up dud rounds while he was in his bunker.  He testified that the artillery unit used 105 and 155mm howitzers, and that his bunker tent would expand from the blasts.  He also testified that he would experience ringing in his ears in service, worse on the left than the right because he slept with his right ear down.  The Board finds the Veteran's testimony to be credible and, therefore, his noise exposure in service is conceded.

The Veteran's October 1965 induction examination report shows pure tone thresholds as follows (ASA units):



Hertz (decibels)

500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
0
0
0
0

See STRs at p.12.

His February 1968 separation examination report shows pure tone thresholds as follows (ASA units):



Hertz (decibels)

500
1000
2000
4000
RIGHT
5
5
5
5
LEFT
5
5
5
5

See STRs at p.10.

The Veteran's wife testified at the Board hearing that she believed the Veteran had difficulty hearing due to his active service because he was unable to hear their baby crying in 1971.  See also Birth certificate, August 1971.  

The Board acknowledges that the Veteran's private ENT records from Premier Medical dated from 1978 to 2006 show he complained of decreased hearing in June 1978.  See PTRs, received September 2011 at p.3 of 20.

A November 2003 private ENT record from Premier Health shows conductive hearing loss was diagnosed, albeit not entirely clear if just for the left ear based on the Veteran's presenting complaints involving his left ear, or both ears.  See PTRs, received September 2011 at p.11 of 20.  

A May 2008 VA audiology record shows the Veteran reported difficulty hearing in the left ear and that it felt "stopped up."  His history of treatment at Premier Health for left ear infection was noted.  He also reported constant tinnitus in both ears for many years.  He reported a history of noise exposure in service involving qualifying for weapons, and when serving in Vietnam next to an artillery unit.  His occupational history as a welder in a shipyard since 1969 was noted, and it was noted that he reported using hearing protection.  The audiologist did not include the specific audiometric test results in the treatment note, but did note that testing revealed mild to moderately severe mixed hearing loss in the left ear, and mild sensorineural hearing loss in the right ear.  Speech recognition was 92 percent bilaterally.  See VA treatment records, received August 2008 at p.6 of 73.

An April 2011 VA examination report reflects pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
30
20
25
40
40
LEFT
20
30
35
60
65

Speech recognition scores using Maryland CNC Word Lists was 96 percent in the right ear and 94 percent in the left ear.  The VA examiner recorded a diagnosis of normal to mild mixed hearing loss in the right ear, and normal sloping to moderately severe sensprineural hearing loss in the left ear.  Constant bilateral tinnitus was also noted.  Because the Veteran's pure tone thresholds in both hears were at least 40 decibels at 3000 and 4000 hertz bilaterally, the Board finds that he meets the regulatory criteria for a bilateral hearing loss disability.  See 38 C.F.R. § 3.385.

The Board acknowledges that the April 2011 VA examiner opined that that the Veteran's bilateral hearing loss is less likely than not related to his active service, reasoning the Veteran had a 30-year post-service history of occupational noise exposure.  However, the same examiner noted previously in the same report that hearing protection was used in the Veteran's occupation.  Therefore, given this inconsistency, and given the fact that the prior May 2008 VA audiology record shows the Veteran reported using hearing protection in his occupation, which the Board finds to be credible, the Board finds this VA examiner's opinion to be of reduced probative value. 

Similarly, a December 2011 VA examination report, relating to the Veteran's claimed tinnitus, shows that examiner opined that the Veteran's tinnitus is less likely than not related to his in-service noise exposure, reasoning in part that the Veteran had 35 years of post-service noise exposure as a welder with "sporadic" use of hearing protection.  Again, however, having found the Veteran's reports to the May 2008 audiologist and the April 2011 VA examiner of using hearing protection at work to be credible, the Board finds this VA examiner's opinion to be of no probative value.  The Board adds that in this case, the Veteran testified to experiencing tinnitus in service after artillery fire in Vietnam, and before he was a welder.

The Veteran submitted a January 2012 letter from his private treating ENT physician, Dr. J.W. of Premier Health, in which Dr. J.W. opined that it is likely that the Veteran's bilateral hearing loss and tinnitus are due to his history of noise exposure in Vietnam.  Dr J.W. noted that the Veteran had a history of extensive noise exposure in Vietnam and was not offered hearing protection.  Dr. J.W. also noted that audiometric testing showed high frequency sensorineural hearing loss bilaterally that was somewhat symmetric.

In light of the Veteran's conceded noise exposure to artillery fire in service, his competent reports of ringing in his ears since service, his shift in thresholds from the time of induction to the time of separation from service, his wife's competent report of the Veteran demonstrating difficulty hearing as early as 1971, shortly after service and certainly not after a 30- or 35-year history of welding, and the positive opinion of Dr. J.W. linking the Veteran's bilateral hearing loss and tinnitus to his noise exposure in Vietnam, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted and will grant the claims.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


